Citation Nr: 9936193	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-05 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for stasis dermatitis, 
left leg, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to July 1981 
and from March 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York which continued the 10 percent evaluation 
assigned the veteran's stasis dermatitis, left leg.  By a 
rating decision dated November 1998, the RO increased the 
evaluation to 30 percent for the veteran's stasis dermatitis, 
left leg.  

By letter dated April 12, 1999, the veteran was notified that 
his case was being placed on the BVA's docket and transferred 
to it for appellate review.  He was informed that the time 
limit within which he could change representatives or submit 
additional evidence was 90 days from the date of the letter 
or the date that the Board promulgates a decision in his 
case, whichever comes first.  He was instructed to send an 
additional evidence directly to the BVA, not to the RO.  He 
submitted medical evidence to the Board in August 1999 and in 
October 1999, more than 90 days after the case had been 
transferred to the Board, asserting on the latter occasion 
that his disability was worsening.  This evidence is referred 
to the RO for the purpose of having his claim for increase 
reopened.  The veteran had sent the additional evidence to 
the Disabled American Veterans, who forwarded it to the RO 
after July 12th.  This indicates that the veteran may have 
wished to change representatives, but he had 90 days in which 
to appoint another representative and he did not do so within 
the time limit prescribed by law.  This matter too is now 
referred to the RO for appropriate action in association with 
the veteran's reopened claim.



FINDINGS OF FACT

1.  The veteran's stasis dermatitis, left leg is manifested 
primarily by rash and varicosities with pruritus, or itching, 
excoriation, or scratching, and exudation, or scaling, as 
well as symptomatic pain.  

2.  Ulceration or extensive exfoliation or crusting or 
significant nervous manifestations or exceptionally repugnant 
condition is not present.   
CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
stasis dermatitis, left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that evaluation.  Otherwise, the Board will 
assign the lower evaluation.  38 C.F.R. § 4.7.

The Board recognizes that the veteran's disability may 
require rerating in accordance with changes in his condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  That 
nothwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran essentially contends that the 30 percent 
evaluation for stasis dermatitis, left leg does not 
adequately reflect the severity of his symptomatology.

The veteran was service connected for stasis dermatitis, left 
leg in a rating decision dated May 1992 and assigned a 10 
percent evaluation.  A rating decision dated December 1997 
continued the 10 percent evaluation and by a rating decision 
dated November 1998, the RO increased the evaluation to 30 
percent for the veteran's stasis dermatitis, left leg.

In a VA examination dated October 1997, the veteran reported 
that in approximately 1978 he began to develop pruritic, 
scaling, reddish lesions around his left calf area and this 
skin condition had persisted for 19 years.  He also reported 
a left foot frostbite injury occurring in 1981.  The 
examination showed scaling lesions in a ring-like 
distribution around the pretibial area of the left leg, 
associated with mild lichenification and hemosiderin 
deposition.  There was trace edema of the left lower 
extremity.  Varicose veins were noted below the knee on the 
left leg.  Pulses were 2+ and skin was cool to the touch and 
pale in color.  There was full range of motion in the ankle 
and sensation was intact to light touch and pinprick.  The 
diagnosis was left leg dermatitis, likely secondary to venous 
stasis dermatitis in the setting of varicose veins.  The 
resistance to treatment was likely, in part, secondary to the 
veteran's cold injury.

In a February 1998 VA examination, the veteran reported 
worsening of his skin condition describing pain/cramping in 
his left calf with extensive weightbearing, but denied 
nocturnal cramping.  He experienced minimal dependent edema 
of the left lower extremity.  The veteran also described 
varicose veins, which had been long standing and 
progressively worsening.  The area in question was 
persistently pruritic and the veteran has been on various 
antipruritic agents, which had not been effective.  The 
veteran reported drainage from the rash on almost a daily 
basis, which caused his sock to stick to his leg.  On 
examination the left lower extremity demonstrated at least 
three large varicose veins, the largest measuring 
approximately 3 cm located near the left medial tibial area.  
There were at least two other varicose veins noted, one by 
the left foot which was approximately 1.5 cm in size and one 
above the rash on the pretibial area which was approximately 
1 cm in diameter.  There was a rash noted encircling the left 
pre-tibia, which had a dry scaly appearance and was 
associated with skin atrophy, lichenification, and 
hemosiderin deposition.  There was tightening of the skin in 
that area with moderate excoriation and exudate noted.  There 
was an area of more marked excoriation with evidence of mild 
fresh bleeding noted near the left lateral malleolus.  The 
veins of the feet were prominent.  There was trace edema 
present in the left lower extremity and pulses were 2+, skin 
was cool and pale.  Sensation was previously noted to be 
intact to light touch and pinprick.  The diagnosis was stasis 
dermatitis involving the left lower extremity from the knee 
down with evidence of chronic venous insufficiency, varicose 
veins, and a chronic eczematous type stasis rash which had 
apparently been present for approximately 20 years and has 
been progressively worsening.  


There was evidence excoriation and exudation as well as 
symptomatic pain and pruritus and these symptoms had been 
worsening despite therapy.

The veteran's stasis dermatitis, left leg is rated by analogy 
to eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Under that code a 30 percent evaluation requires eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Under the circumstances of this case, the evidence of record 
demonstrates that the 30 percent evaluation was appropriate.  
Although the February 1998 VA examination found evidence of 
excoriation and exudation as well as symptomatic pain and 
pruritus there was no evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation which would warrant a 50 percent evaluation 
under Diagnostic Code 7806.  In addition, the examiner did 
not indicate that the veteran's condition was exceptionally 
repugnant or did the veteran assert this.  Therefore, the 
criteria for a 50 percent evaluation under Diagnostic Code 
7806 have not been met.

Accordingly, the Board finds that the veteran's stasis 
dermatitis, left leg is not manifested by symptomatology that 
approximates the criteria for an evaluation in excess of 30 
percent under Diagnostic Code 7806.  The provisions of 
38 U.S.C.A. § 5107(b) are not applicable, as the evidence is 
not in equipoise.  However, the Board emphasizes that the 
veteran is claiming that his condition has worsened since the 
VA examinations in 1997 and early 1998, and therefore his 
claim is to be reopened in association with the evidence he 
recently submitted to the Board.  




ORDER

Entitlement to an evaluation in excess of 30 percent for 
stasis dermatitis, left leg is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

